 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9     MAPLE LEAF ADVENTURES                               Case No. C18-1321 RSM
10     CORPORATION,
                                                           ORDER TO SHOW CAUSE
11                     Petitioner,
12                         v.
13
       JET TERN MARINE CO., LTD,
14
                       Respondent.
15
16          This matter comes before the Court sua sponte. Petitioner initiated this action with a

17   Petition for Confirmation and Judgment on Foreign Arbitration Award on September 7, 2018.
18
     Dkt. #1. Respondent is a Taiwanese company that may control assets in this District. Id. at 1-2.
19
     At the time Petitioner filed its petition, it explained that an arbitration award was entered between
20
     the parties, but due to ongoing investigations and Respondent’s appeal of the award through a
21
22   Norwegian court system, Petitioner had not yet served Respondent.

23          This Court previously granted Petitioner a deadline of January 16, 2019 to serve
24
     Respondent. Dkt. #6. It appears that parties had counsel for arbitration and corresponded
25
     previously, and the Court cautioned that “[s]ervice should have been made as soon as this case
26
27   was filed.” Dkt. #14 at 2. On January 22, 2019, the Court granted Petitioner’s second motion for

28   clerk’s service on a foreign individual pursuant to Fed. R. Civ. P. 4(f)(2)(C)(ii). Accordingly,



     ORDER TO SHOW CAUSE - 1
     this Court directed the Clerk to send by international registered mail the Summons, the Petition
 1
 2   to Confirmation and Judgment on Foreign Arbitral Award, and the Corporate Disclosure

 3   Statement to Respondent’s address in Taiwan. Id. at 2.
 4
            This case has been pending since September 7, 2018. Over a year has elapsed since the
 5
     Court directed service by international mail, yet Petitioner has provided no proof of service or
 6
 7   any docket activity since that date. The Court has previously cautioned Plaintiff for failure to

 8   diligently prosecute this case. In denying Plaintiff’s motion for a 90-day extension of time to
 9   serve Defendants, the Court observed that the initial disclosure and joint status report deadlines
10
     “passed without a word from the parties.” Dkt. #6 at 1. Likewise, Petitioner failed to timely move
11
     for an extension on time to serve Defendants, filing only after the 90-day deadline under Rule
12
13   4(m) had expired. Id. at 2.

14          The Court needs to hear from Petitioner on this issue. In Response to this Order, Petitioner
15   must write a short statement telling the Court (1) why service in this case is or is not proper; and
16
     (2) why this matter should not be dismissed without prejudice for failure to prosecute. This
17
     Response may not exceed six (6) pages. Accordingly, the Court hereby finds and ORDERS that
18
19   Plaintiff shall file a Response to this Order to Show Cause containing the detail above no later

20   than seven (7) days from the date of this Order. Plaintiff’s failure to file this Response will result
21
     in dismissal of this case.
22
23          DATED this 14th day of February 2020.
24
25
26
                                                    A
                                                    RICARDO S. MARTINEZ
27                                                  CHIEF UNITED STATES DISTRICT JUDGE

28



     ORDER TO SHOW CAUSE - 2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
